The following opinion was filed March 11, 1914:
WiNsnow, C. J.
(concurring). I am in entire accord with the opinion of the court, and I add this brief memorandum simply to emphasize my approval of the scope of the decision. We have had many new laws covering many new and untried fields of legislation spread upon our statute books during the last few years. By these laws business operations of the greatest' importance, involving the most complicated public and private rights, are to be controlled and regulated by new methods and by new tribunals. The ordinary finite mind is not wise enough to look ahead and unerringly apprehend in advance the precise effect of all the provisions of this new legislation, and lay down rules of construction which shall infallibly operate to produce the desired results. That which appears beforehand to be an entirely reasonable and unobjectionable rule may afterward, in the light of actual experience, be demonstrated to be unwise and even absurd. The course of wisdom under such circumstances is to pro*68ceed with caution. The experienced navigator does not order “full steam ahead” when proceeding along a new and uncharted coast. I ’am not aware that either the people of the state or the administrative boards have had reason to complain in the past of any hesitancy or unwillingness on the part of this court to meet and solve the great public questions which have been submitted to it, nor do I think there is any such cause now. In the present case it was not claimed, nor was it' the fact, that any methods were used by the Commission in reaching their conclusion other than those approved in the opinion of the court. When it shall appear that other methods have been used and those methods are challenged as illegal, the accompanying circumstances will also appear which have been deemed to make the use of such methods essential, and in the light of those circumstances the question will be approached with far better prospect of reaching a wise and workable result. Meanwhile the work of the Bail-road Commission will doubtless proceed as it has in the past. If the arms of that body have been in any respect palsied by uncertainty as to their powers, I have not observed the fact.